Citation Nr: 1015792	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  98-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from February to November 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that new and material 
evidence had not been received to reopen the claims of 
service connection for an acquired psychiatric disorder 
and/or right knee disorder.

This case has previously been before the Board in March 2000, 
May 2002, July 2003, May 2005, July 2007, and August 2008.  
In a March 2000 decision, the Board denied reopening the 
claims.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, the Court vacated that decision and remanded the case 
to the Board for compliance with the Veterans' Claims 
Assistance Act of 2000 (VCAA).  The Board again denied 
reopening the claims in a May 2002 decision.  The Veteran 
again appealed to the Court which vacated the May 2002 
decision and remanded the case to the Board for compliance 
with the VCAA in February 2003.  The Board remanded the 
claims to the RO in July 2003 for compliance with the VCAA 
and then denied reopening the claims when they were returned 
to the Board in May 2005.  The Board's May 2005 decision was 
also appealed to the Court.  By a December 2006 decision, the 
Court vacated the May 2005 decision, and remanded the case 
for proper VCAA compliance regarding the notice provided to 
the Veteran in this case.  The Board remanded the case to the 
RO in July 2007 for the issuance of another letter in order 
to ensure compliance with the VCAA.  Finally, in August 2008, 
the Board found that the notification provided to the Veteran 
was inadequate as it did not pertain to the standard for new 
and material evidence that was in effect for claims received 
prior to August 29, 2001.  Therefore, the Board remanded the 
case for issuance of notification that did pertain to the 
correct regulatory standard.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
observes that the Veteran was sent notification via a 
December 2008 that did include language regarding the 
standard for new and material evidence consistent with the 
pre-August 29, 2001, version of the pertinent regulation.  
Moreover, the Veteran's accredited representative, in a 
February 2010 statement, acknowledged that corrective VCAA 
notification was provided to the Veteran, and did not 
identify any error in the notice provided in this case.  
Thus, the Board finds that the RO complied with the remand 
directives, and that a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was previously denied for an acquired 
psychiatric disorder by a November 1983 rating decision, and 
for a right knee disorder by a September 1995 rating 
decision.  The Veteran was notified of these decisions, 
including his right to appeal, and he did not appeal.  

3.  The evidence received to reopen the Veteran's claim of 
service connection for an acquired psychiatric disorder 
either does not bear directly and substantially upon the 
specific matter under consideration, or it is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The evidence received to reopen the Veteran's claim of 
service connection for a right knee disorder either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, the benefit sought on appeal 
is denied.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009); 
38 C.F.R. § 3.156(a) (2000).

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for a 
right knee disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, however, the 
August 1998 rating decision that is the subject of this 
appeal was promulgated prior to the November 2000 enactment 
of the VCAA.  Therefore, it was impossible to provide notice 
of the VCAA before the initial adjudication in that claim.  
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7- 2004.  In fact, the Court noted in Pelegrini 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the agency of original 
jurisdiction did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(The issuance of a fully compliant notification followed by 
readjudication of the claim, such as a Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also indicated that, 
under such circumstances, this defect can be remedied by a 
fully compliant VCAA notice issued prior to a readjudication 
of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).  

In this case, the Veteran was sent VCAA-compliant 
notification via letters dated in May 2004, September 2007, 
September 2008, and December 2008, followed by readjudication 
of the appellate claims via Supplemental Statements of the 
Case dated in November 2004, May 2008, and April 2009.  As 
indicated by the preceding paragraph, this development 
"cures" the timing problem associated with inadequate notice 
or the lack of notice prior to the initial adjudication.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the April 2007 letter included the 
information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
this case, all of the letters provided to the Veteran 
indicated that new and material evidence was required to 
reopen the previously denied claims, and indicated that the 
evidence must relate to the reason(s) why these claims were 
denied.  The September and December 2008 letters noted the 
dates of the prior denials, the reasons for the denials, and 
that the evidence necessary to reopen the claims must relate 
to that fact.  Further, the December 2008 letter explained 
the standard for new and material evidence by language 
consistent with the pre-August 29, 2001, version of the 
relevant regulatory provisions.  Therefore, the Board finds 
that the Veteran has received adequate notification in accord 
with Kent, supra.  Moreover, as noted in the Introduction, 
the Veteran's accredited representative, in a February 2010 
statement, acknowledged that corrective VCAA notification was 
provided to the Veteran, and did not identify any error in 
the notice provided in this case.  See Shinseki v. Sanders, 
129 S.Ct. 1696, 1706 (2009) (The burden is on the claimant to 
show that prejudice resulted from a notice error, rather than 
on VA to rebut presumed prejudice.).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various medical records have been obtained and 
considered in conjunction with this case.  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing indicates he 
has identified the existence of any other relevant evidence 
that has not been obtained or requested.  In fact, he 
indicated in an April 2009 statement that he had no other 
information or evidence to submit.  As part of his September 
1998 Substantive Appeal, he indicated that he did not want a 
hearing, and has not otherwise indicated a hearing is desired 
in conjunction with this case.  Under the VCAA, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii) 
(2009); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 
2001).  Nevertheless, VA examinations were accorded to the 
Veteran regarding his right knee claim in January and March 
1999, the latter of which included an opinion as to the 
etiology of the right knee.  As this opinion was based upon 
both a medical evaluation of the Veteran, and an accurate 
understanding of his medical history based upon review of his 
VA claims folder, the Board finds its supported by an 
adequate foundation, and no prejudice is demonstrated 
therein.  Accordingly, the Board finds that this examination 
is adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Historically, service connection was previously denied for an 
acquired psychiatric disorder by a November 1983 rating 
decision, and for a right knee disorder by a September 1995 
rating decision.  The Veteran was notified of these 
decisions, including his right to appeal, and he did not 
appeal.  Therefore, these decisions are now final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  In fact, the Court 
acknowledged this history as part of its December 2006 
decision.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed prior to August 29, 2001, as is the case 
here, provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
Part 3 (2000).  Furthermore, the Federal Circuit indicated in 
regard to this version of 38 C.F.R. § 3.156(a), that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

Analysis - Acquired psychiatric disorder

The evidence on file at the time of the November 1983 rating 
decision includes statements from the Veteran, his service 
treatment records, as well as post-service medical records 
which cover a period through 1983.

The Veteran's service treatment records reflect that on a 
February 1965 Report of Medical History, completed in 
conjunction with his enlistment examination, he checked of 
"yes" to a history of nervous trouble of any sort.  The 
examiner noted that the Veteran did not have any 
neuropsychiatric disease.  In August 1965 it was reported 
that he related a long history of anxiety problems, and had 
been having further difficulty, which he attributed to stress 
occasioned by cryptology school. Medication was prescribed.  
In September 1965 it was indicated that he displayed extreme 
anxiety, with severe headaches.  Hyperventilating was noted.  
A lifelong history of nervousness was recorded, and a course 
of Thorazine was implemented.  An October  1965 psychiatric 
report indicates that the Veteran reported having trouble 
sleeping at night and difficulty adjusting to barracks life.  
He further reported that he had had trouble handling stress 
all of his life and he had had similar anxiety problems in 
the past.  In addition, he related that the stress problems 
had been rather marked all of his life, but had been even 
more so in the previous three months.  He stated that his 
only treatment prior to entering service was some medication 
from a family physician, which gave him almost no relief.  
The psychiatrist noted that because of the Veteran's long 
history of similar difficulties, and because of the 
persistence of those difficulties, the Veteran should be 
separated from service.  The diagnosis was emotionally 
unstable personality, chronic, moderate, manifested by 
inability to handle stress and associated with anxiety 
symptoms.  The Veteran's psychiatric problems were noted to 
have existed prior to service.  Just prior to discharge the 
Veteran indicated on his October 1965 Report of Medical 
History that he had frequent trouble sleeping; frequent or 
terrifying nightmares; depression or excessive worry; and 
nervous trouble.  His October 1965 separation examination 
report indicates that the Veteran had an emotionally unstable 
personality, chronic, moderate.

The post-service medical reports of record at the time of the 
November 1983 rating decision reflect that the Veteran was 
hospitalized at a private hospital in February 1982 for 
evaluation and treatment of a condition noted to be a 
generalized anxiety disorder, with possible conversion 
disorder.  It was noted that there was a history of severe 
anxiety and depressive neurosis in the past.

The Veteran also received VA outpatient treatment for nerves 
in January 1982.  He was noted to have multiple vague somatic 
complaints and slightly loose thought process suggestive of a 
thought disorder, but he was not psychotic or significantly 
depressed.  He was subsequently treated as a VA outpatient on 
several occasions for symptoms of anxiety and nervousness 
during January 1983.  The diagnoses included generalized 
anxiety disorder, schizoid personality, hypomanic state, and 
cyclothymic personality.

The Veteran was again hospitalized at a private facility in 
January 1983 for multiple somatic complaints.  Discharge 
diagnosis was personality disorder.

On a July 1983 VA fee basis examination, the Veteran stated 
that even though he had been nervous his whole life, it did 
not bother him a great deal until he went into the service.  
He reported that he had trouble handling the pressure and 
that he had felt shaky and tense all the time he was in the 
military.  He further asserted that his nervousness had 
gotten worse since his discharge.  Following a comprehensive 
background history and evaluation, the Veteran was given a 
diagnosis of generalized anxiety disorder.

The November 1983 rating decision denied service connection 
for a nervous condition on the basis that the personality 
disorder diagnosed in service was considered a constitutional 
or developmental abnormality for which compensation was not 
payable.  See 38 C.F.R. § 3.303(c) (Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.).  The RO also noted that there was no 
indication that an acquired psychiatric disorder was incurred 
in or aggravated by service or that a psychosis was shown 
within a year of discharge from service.

The evidence received since the November 1983 rating decision 
includes additional statements by and on behalf of the 
Veteran, as well as additional post-service medical records 
which cover a period through 1999.

A May 1995 VA examination report reflects the Veteran was 
diagnosed with generalized anxiety disorder and schizotypal 
personality disorder.

VA outpatient clinical records dated from February 1997 to 
August 1998 indicate treatment for multiple complaints and 
disorders, including anxiety problems and depression.

In October 1998, duplicate copies of the Veteran's private 
hospitalizations for the periods between January 1982 and 
January 1983 were re-submitted for review.

The report of a private psychological evaluation conducted in 
August 1992 was received in October 1998.  It was noted that 
the evaluation was to determine whether the Veteran had 
suffered some mental health problems as a result of an 
industrial accident in January 1992.  Following a 
comprehensive evaluation and psychological testing, it was 
the examiner's opinion that it appeared that the veteran had 
had mental problems prior to his injury.  The examiner noted 
that the mental problems had never interfered with the 
Veteran's ability to be employed.  It was determined that 
since his injury in January 1992, and the resultant focus on 
pain, there had been an exacerbation of the Veteran's mental 
health problems resulting in an increase in depression and 
agitation.

Also of record is a January 2009 statement from the Veteran's 
brother that he knew about the Veteran's right knee and 
acquired psychiatric disorder since November 1965.  However, 
no further details are provided in the statement beyond this 
declaration.

With the exception of the duplicate copies of the 1982 and 
1983 private hospitalization records, the Board notes that 
this evidence is "new" to the extent it was not previously 
of record.  Moreover, it does pertain to the specific matter 
under consideration to the extent it relates to the Veteran's 
psychiatric disorder.  Nevertheless, the information provided 
by this evidence is cumulative and redundant of that which 
was of record at the time of the prior denial in November 
1983.  As detailed above, his in-service problems were found 
to be due to a personality disorder, which, then and now, is 
not considered a disease or injury for VA purposes.  
38 C.F.R. § 3.303(c).  The evidence of record at the time of 
the November 1983 rating decision confirmed the Veteran had 
an acquired psychiatric disorder, but did not relate the 
disability to service.  Similarly, there is no indication in 
the medical records added to the file since the prior denial 
that the current psychiatric disorder is related to active 
service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence).

The Board further notes that nothing in the additional 
statements by and on behalf of the Veteran, to include the 
January 2009 statement from his brother, provides any further 
details regarding the nature and history of the in-service 
personality disorder and current acquired psychiatric 
disorder beyond that which was known at the time of the 
November 1983 rating decision.  Therefore, this evidence is 
cumulative and redundant, and does not provide a "more 
complete picture" of the circumstances surrounding the 
origin of this disability.  See Hodge, supra.  Although the 
August 1992 private psychological evaluation does provide a 
"more complete picture," it relates to the psychiatric 
impairment attributable to a post-service, industrial 
accident that occurred in January 1992.  It does not contain 
any pertinent information relating the current acquired 
psychiatric disorder to the Veteran's military service.  
Consequently, this evidence is not so significant, by itself 
or in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim.

There being no other evidence obtained or submitted as part 
of the application to reopen, the Board finds that the 
evidence received to reopen the Veteran's claim of service 
connection for an acquired psychiatric disorder either does 
not bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.  As such, new and 
material evidence sufficient to reopen the previously denied 
claim has not been received pursuant to 38 C.F.R. § 3.156(a) 
(2000).

Analysis - Right knee disorder

The evidence of record at the time of the September 1995 
rating decision denying service connection for a right knee 
disorder includes statements from the Veteran, his service 
treatment records, as well as post-service medical records 
which cover a period through 1995.

The Veteran's service treatment records reflect he complained 
of clicking of the knee in June 1965.  X-rays revealed 
bipartite patella.  The Veteran was given an Ace Wrap.  When 
examined for separation from service in October 1965, the 
examiner noted that the June 1965 X-rays of the right knee 
revealed a bipartite patella, versus subacute or old patellar 
fracture.  It was opined that the margins of the two portions 
of the patella were distinct enough to suggest that the 
change had been present for sometime, probably months or 
longer.  There was no swelling of the right knee present.

On VA examination in May 1983 the Veteran reported chronic 
right shin pain.  He also reported dropping a concrete block 
on his right leg in 1977.  There was joint crepitus of both 
knees.  There was no limitation of movement noted of any 
joint.  There was no diagnoses relating to the right knee.

Private inpatient treatment records dated in January 1982 and 
January 1983 make no reference to a right knee disability.

On an April 1995 VA general medical examination the Veteran 
reported that he had pain in the right knee.  Examination 
revealed right knee range of motion from 0 to 130 degrees.  
Lateral and medial stress testing was unremarkable.  Drawer 
and McMurray's signs were unremarkable.  There was no 
redness, warmth or effusion of the right knee.  The Veteran 
did stand with his right foot slightly inverted.  The 
impression included possible synovitis, an overuse type 
phenomenon, of the right knee.

A chiropractor, G.A.M., D. C., (hereinafter, "Dr. M") wrote 
in May 1995 that he had treated the Veteran in the past for a 
knee condition.  An August 1995 examination report from Dr. M 
indicates that he first examined the Veteran in June 1983, 
for evaluation and treatment of injures resulting from an 
accident in January 1982.  It was noted that the Veteran 
reported that he had constant mild to moderate pain in the 
knees.  However, Dr. M did not provide description or 
diagnoses related to the Veteran's right knee.

The September 1995 rating decision denied service connection 
for a right knee disorder, finding that the in-service 
condition was acute and transitory, which resolved leaving no 
chronic residuals.  Further, the rating decision noted that 
the post-service treatment was too remote from the Veteran's 
service to associate with what was seen in his military 
service.  It was also noted that there was no evidence of the 
arthritis to the knee manifesting to a compensable degree (10 
percent) within one year of service.

The evidence received since the prior denial includes 
statements by and on behalf of the Veteran, as well as 
additional post-service medical records which cover a period 
through 1999.

VA outpatient treatment reveal, in pertinent part, a 
complaint of right knee pain in February 1997.  The 
diagnostic impression was right knee pain.

On the January 1999 VA examination the Veteran asserted that 
he had a right knee disability prior to service, which was 
aggravated when he experienced a strep infection in service.  
He reported persistent pain, markedly increased with overuse.  
He reported no significant history of subluxation or 
dislocation.  In addition, he asserted that he had pain and 
swelling with overuse, markedly brought on by ambulation.  
Examination revealed right knee range of motion from 0 to 140 
degrees.  There was negative Lachman's and McMurray's. T here 
was pain over the medial aspect of the joint line with medial 
angulation.  There were no significant effusions.  There was 
1+ crepitus with McMurray evaluation on the medial rotation 
of the tibia and fibula.  The Veteran had a prominent gait 
disturbance.  He complained of right knee pain and he used a 
DonJoy brace.  The diagnosis was bipartite patella of the 
right knee.

On the subsequent March 1999 VA examination, the veteran 
stated that he had strep throat while in service that settled 
in his right knee and left it weak.  The veteran asserted 
that thereafter his right knee got worse and that he now had 
pain and stiffness in the right knee, with grinding.  He 
further claimed that he had intermittent difficulty in 
getting up, lack of endurance, fatigue, and locking of the 
right knee as a result of strep throat while in the military.  
The VA examiner noted that there was a 1965 X-ray study of 
the right knee which showed a bipartite patella, old.  The 
examiner also noted that the since the Veteran did not 
remember having a history of injuring his right knee, and 
since the X-ray was smooth, in all likelihood it was a 
congenital condition.  The Veteran reported no episodes of 
dislocation or subluxation of the right knee.  There was no 
inflammatory arthritis of the right knee.  In fact, the 
examiner felt that examination of the Veteran's right knee 
was totally unremarkable.  The Veteran had full range of 
motion of the right knee and no instability.  There was no 
edema, effusion, weakness, tenderness, heat, abnormal 
movement, or guarding of movement.  There was no crepitation, 
and the right knee did not seem to affect the veteran on 
weight bearing.  At the most there was a slight limp on the 
right.  The assessment was history of bipartite patella.  
Moreover, the examiner opined this was simply a divided 
patella, which was probably congenital.

Based on the foregoing, the March 1999 VA examiner reported 
that he honestly saw no other right knee condition present, 
and that most of the Veteran's right knee pain was probably 
somatic.  Furthermore, the examiner saw no reason to 
conjecture the Veteran's right knee pain being service-
connected to a previous strep throat infection and would find 
this hard to reason out.  The examiner also noted that the 
Veteran had a history of right knee X-ray which was 
essentially normal, except for a possible congenital 
abnormality; otherwise, also on review of the chart, the 
examiner did not see any continuous treatment for anything 
regarding the Veteran's right knee from his military 
experience to present.  Therefore, the examiner stated that 
he would not see any reason that the Veteran had a right knee 
impairment that would be in-service onset or of pre-service 
onset due to chronic or permanent in-service aggravation or 
that any significant condition occurred within one year of 
separation from the military.  Moreover, the examiner stated 
that he had problems seeing real true chronic right knee 
impairment to begin with.  

As already noted, a January 2009 statement from the Veteran's 
brother asserts that he knew about the Veteran's right knee 
and acquired psychiatric disorder since November 1965.  
However, no further details are provided in the statement 
beyond this declaration.

As with the adjudication of the acquired psychiatric disorder 
claim, the Board notes that the additional evidence is 
"new" to the extent it was not previously of record, and 
relates to the specific matter under consideration as it 
pertains to the right knee.  However, to the extent it only 
reflects current complaints and treatment for a right knee 
disorder, it is cumulative and redundant as there was such 
evidence of record at the time of the last prior denial.

To the extent the Veteran contends that he developed his 
current right knee disorder due to an in-service strep throat 
infection, the Board notes that it does not appear he made 
such contentions at the time of the prior denial, and that it 
does tend to provide a "more complete picture" of the 
circumstances surrounding the purported origin of this 
disability.  See Hodge, supra.  However, the affect of a 
strep infection on the knee does not appear to be the type of 
condition subject to lay observation but requires competent 
medical evidence.  Nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See 38 C.F.R. § 
3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is competent medical evidence which addressed 
this contention in the form of the March 1999 VA examination 
report, which, as detailed above, is against the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable 
evidence does not "trigger a reopening").  Consequently, this 
evidence is not so significant, by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the claim.

The Board notes that there is still no competent medical 
evidence relating a current right knee disorder to active 
service, or that arthritis of the right knee was present to a 
compensable degree of 10 percent within the first post-
service year.  As such, the additional evidence does not bear 
directly and substantially upon the basis for the prior 
denial.

There being no other evidence obtained or submitted as part 
of the application to reopen, the Board finds that the 
evidence received to reopen the Veteran's claim of service 
connection for an acquired psychiatric disorder either does 
not bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.  As such, new and 
material evidence sufficient to reopen the previously denied 
claim has not been received pursuant to 38 C.F.R. § 3.156(a) 
(2000).

The Board also notes that even if it were to find new and 
material evidence had been received, the Veteran's underlying 
claim of service connection would be denied on the merits.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has 
the fundamental authority to decide a claim in the 
alternative.).  As detailed above, the March 1999 VA 
examiner's opinion is against the claim.  The examiner also 
noted that the in-service X-rays of the right knee indicated 
a congenital condition, which under the law is not a disease 
or injury for VA purposes pursuant to 38 C.F.R. § 3.303(c).  
The Board has already determined that the examiner's opinion 
is supported by an adequate foundation, and is adequate for 
resolution of this case.  In short, the preponderance of the 
evidence is unfavorable to the underlying service connection 
claim, and would be denied on that basis.

Conclusion

For the reasons detailed above, the Board finds that new and 
material evidence has not been received that is sufficient to 
reopen the previously denied claims of service connection for 
an acquired psychiatric disorder and/or a right knee 
disorder.  Inasmuch as new and material evidence has not been 
received to reopen these claims, the Board does not have 
jurisdiction to consider the merits of these claims or to 
order additional development.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the benefit sought on appeal 
is denied.  

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a right 
knee disorder, the benefit sought on appeal is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


